                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       THE BOARD OF TRUSTEES FOR THE                     Case No.18-cv-06119-JSC
                                           LABORERS HEALTH AND WELFARE
                                   8       TRUST FUND FOR NORTHERN
                                           CALIFORNIA, et al.,                               ORDER RE: EX PARTE
                                   9                                                         APPLICATION FOR RIGHT TO
                                                        Plaintiffs,                          ATTACH ORDER AND WRIT OF
                                  10                                                         ATTACHMENT, OR
                                                 v.                                          ALTERNATIVELY A TEMPORARY
                                  11                                                         PROTECTIVE ORDER
                                           MICHAEL HEAVEY CONSTRUCTION,
                                  12       INC., et al.,                                     Re: Dkt. No. 7
Northern District of California
 United States District Court




                                                        Defendants.
                                  13

                                  14          Plaintiffs The Board of Trustees for the Laborers Health and Welfare Trust Fund for

                                  15   Northern California, Laborers Vacation-Holiday Trust Fund for Northern California, Laborers

                                  16   Pension Trust Fund for Northern California, and Laborers Training and Retraining Trust Fund for

                                  17   Northern California (collectively, “Plaintiffs”) bring causes of action for breach of contract, audit,

                                  18   and enforcement of personal guaranty against Defendants Michael Heavey Construction, Inc.,

                                  19   Michael B. Heavey, and Noreen B. Heavey (collectively, “Defendants”). (Dkt. No. 1.)1 Now

                                  20   pending before the Court is Plaintiffs’ ex parte application for right to attach order and writ of

                                  21   attachment, or alternatively a temporary protective order. After careful consideration of Plaintiffs’

                                  22   briefing, the Court DENIES Plaintiffs’ application because it fails to sufficiently allege great or

                                  23   irreparable injury warranting ex parte relief.

                                  24                                              DISCUSSION

                                  25          Federal Rule of Civil Procedure 64 authorizes district courts to employ state law remedies

                                  26   for attachment. Pursuant to California Code of Civil Procedure, a writ of attachment generally

                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   may not be issued without notice to the defendant and a hearing. See Cal. Civ. Proc. Code §§

                                   2   484.040 (“No order or writ shall be issued under this article except after a hearing.”); 1005(b)

                                   3   (detailing notice requirements). A writ of attachment may be issued ex parte, however, if “it

                                   4   appears from facts shown by affidavit that great or irreparable injury would result to the plaintiff if

                                   5   issuance of the order were delayed until the matter could be heard on notice.” Cal. Civ. Proc.

                                   6   Code § 485.010(a); see also Connecticut v. Doehr, 501 U.S. 1, 16 (1991) (holding that notice to

                                   7   defendant required absent sufficient allegations of exigent circumstances). Thus, issuance of a

                                   8   writ of attachment prior to a noticed hearing is appropriate only “for use in exceptional

                                   9   circumstances.” See Cal. Civ. Proc. Code § 484.010 law revision commission’s comments to

                                  10   1974 addition.

                                  11          In Novus Optimum Labs v. Tamayo, for example, the court found the plaintiff’s allegations

                                  12   in support of ex parte relief insufficient where he “presented no specific evidence that the
Northern District of California
 United States District Court




                                  13   defendant was likely to hide or dissipate assets if given notice that the plaintiffs were seeking a

                                  14   writ of attachment.” No. 13-cv-1119-JST, 2013 WL 1390457, at *2 (N.D. Cal. Apr. 4, 2013).

                                  15   Instead, the plaintiff merely alleged prior fraudulent conduct and the conclusory statement that

                                  16   “[i]f given regular notice, [d]efendants will conceal their bank account funds and move money and

                                  17   other assets on the premises in order to avoid attachment.” Id. Accordingly, the court denied

                                  18   plaintiff’s application and deferred “discussing the substantive merits of the application until such

                                  19   time as [plaintiff] brings the matter before the court after notice [to defendant].” Id.

                                  20          Here, the allegations do not rise to the level of even those found deficient in Novus. To

                                  21   secure amounts owed to Plaintiffs by Defendants pursuant to a settlement agreement dated

                                  22   October 27, 2016, Plaintiffs seek to attach:

                                  23                    (1) all the Defendant[s’] real property interests including, but not
                                                        limited to, Defendants’ interest in real property located in San
                                  24                    Francisco Count[y], California with Parcel ID Number 3076-009
                                                        which currently has the address of 250 Santa Paula Avenue, San
                                  25                    Francisco, California 94127-1526; (2) any and all proceeds from the
                                                        sale of [that property]; (3) Defendant[s’] accounts receivable, chattel
                                  26                    paper and general intangibles arising out of Defendants’ trade,
                                                        business or profession; and (4) all but the first $1,000.00 of the money
                                  27                    in every deposit accounts of Defendants located anywhere other than
                                                        Defendant[s’] place of business.
                                  28
                                                                                           2
                                   1   (Dkt. No. 7 at ¶ 9.) Plaintiffs allege that there is a short sale pending on the real property at 250

                                   2   Santa Paula Avenue, and that, “if Plaintiffs were to provide notice of their application for a writ of

                                   3   attachment to [Defendants], they would take steps to hasten the close of escrow to circumvent

                                   4   [Plaintiffs] from obtaining a writ of attachment and lien on the property.” (Dkt. No. 11 at ¶ 7.)

                                   5   However, Plaintiffs fail to explain how Defendants could unilaterally “hasten the close of escrow”

                                   6   if given notice of the writ.

                                   7           Further, Plaintiffs’ affidavits do not allege a likelihood of great or irreparable injury based

                                   8   on past fraudulent conduct or specific efforts to hide assets, and instead state only that “Michael

                                   9   Heavey has a history of failing to pay the amounts owed by Michael Heavey Construction to

                                  10   [Plaintiffs] for contributions untimely,” and based on that history, “Michael Heavey . . . will

                                  11   dissipate any proceeds payable to he and his wife from the sale of their home prior to the date on

                                  12   which [Plaintiffs] could secure a lien on the real property through recordation of a writ of
Northern District of California
 United States District Court




                                  13   attachment.” (Dkt. No. 11 at ¶¶ 5, 7.) Plaintiffs provide no specific facts that Defendants are

                                  14   likely to hide or dissipate assets to support that statement; instead, their allegations are conclusory

                                  15   and fail to show exigent or exceptional circumstances warranting ex parte relief. See Doehr, 501

                                  16   U.S. 1, 16 (1991); see also Blackmon v. Tobias, No. C 11-2853 SBA, 2011 WL 2445963, at *4

                                  17   (N.D. Cal. June 16, 2011) (“Plaintiffs’ speculation that Defendants will [dissipate assets upon

                                  18   notice of writ of attachment and temporary restraining order], based on their prior fraudulent

                                  19   conduct, is insufficient to justify dispensing with notice.”).

                                  20                                              CONCLUSION

                                  21           For the reasons set forth above, the Court DENIES Plaintiffs’ application for a writ of

                                  22   attachment, or alternatively a temporary protective order2 without prejudice to seeking such relief

                                  23

                                  24   2
                                         Plaintiffs provide no argument regarding their alternative request for a “temporary protective
                                  25   order,” or any discussion as to what such relief would entail. (See generally Dkt. No. 8.) If
                                       Plaintiffs are requesting a temporary restraining order, however, then the same showing of
                                  26   irreparable injury is required. See Fed. R. Civ. P. 65(b)(1) (A temporary restraining order may
                                       issue without notice to the adverse party only if “(A) specific facts in an affidavit or a verified
                                  27   complaint clearly show that immediate and irreparable injury, loss, or damage will result to the
                                       movant before the adverse party can be heard in opposition; and (B) the movant’s attorney
                                  28   certifies in writing any efforts made to give notice and the reasons why it should not be
                                       required.”).
                                                                                          3
                                   1   upon notice to Defendants.

                                   2          IT IS SO ORDERED.

                                   3   Dated: October 31, 2018

                                   4

                                   5
                                                                        JACQUELINE SCOTT CORLEY
                                   6                                    United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                    4
